     Case 3:20-cv-00128-E-BH Document 18 Filed 05/12/20               Page 1 of 1 PageID 55



                          IN THE UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

BRUCE ALLEN MASSEY                               §
ID # 926134,                                     §
                                                 §
               Petitioner,                       §
                                                 §
v.                                               §         CIVIL ACTION NO. 3:20-cv-0128-E
                                                 §
DIRECTOR, TEXAS DEPARTMENT OF                    §
CRIMINAL JUSTICE, CORRECTIONAL                   §
INSTITUTIONS DIVISION,                           §
                                                 §
                Respondent.                      §


               ORDER ACCEPTING FINDINGS AND RECOMMENDATION
                   OF THE UNITED STATES MAGISTRATE JUDGE

         After reviewing all relevant matters of record in this case, including the Findings,

Conclusions, and Recommendation of the United States Magistrate Judge and any objections

thereto, in accordance with 28 U.S.C. § 636(b)(1), the Court is of the opinion that the Findings and

Conclusions of the Magistrate Judge are correct and they are accepted as the Findings and

Conclusions of the Court. The case will be dismissed by separate judgment for failure to prosecute

or follow court orders.

         SIGNED this 12th day of May, 2020.



                                                     ________________________________
                                                     ADA BROWN
                                                     UNITED STATES DISTRICT JUDGE
